Exhibit 10.20

 

RAMBUS INC.

 

DAVID MOORING EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is effective as of January 14, 2004 (the “Effective Date”), by
and between Rambus Inc. (the “Company”) and David Mooring (“Executive”).

 

RECITALS

 

  A.   Executive is employed by the Company as President and is a member of the
Board of Directors of the Company.

 

  B.   On the Effective Date, Executive has resigned as President, but shall
remain a Section 16 officer and member of the Board of Directors of the Company.

 

  C.   The Company desires to retain Executive’s services as a Section 16
officer on a full-time basis through the period ending January 16, 2005, which
period may be extended by mutual agreement of the parties (the “Full-Time
Employment Term”) and afterwards as a part-time employee through the period of
an additional twelve months, working a minimum of half-time (the “Part-Time
Employment Term”), upon the terms set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.    Term.    The term of this Agreement shall commence on the Effective Date
and shall continue until all the payments due and all other obligations of the
parties hereunder have been made or satisfied.

 

2.    Duties of Executive.

 

(a)    Full-Time Employment Term.    As of the Effective Date, Executive shall
no longer be President, but will remain a Section 16 officer of the Company.
During the Full-Time Employment Term, Executive shall devote his full-time
during normal business hours to the Company, but with different duties than in
prior years, whereby the Executive will no longer manage the Company’s
operations, but instead shall focus on assisting the Company on licensing,
corporate development and strategy, reporting to the Company’s Chief Executive
Officer. During the Full-Time Employment Term, Executive’s compensation and
other benefits shall be as provided in Section 3(a).

 

(b)    Part-Time Employment Term.    During the Part-Time Employment Term
Executive agrees to perform services as a Section 16 officer, part-time employee
working a minimum of half-time as is reasonably requested by the Company. During
the Part-Time Employment Term, Executive’s schedule may be reduced below a
minimum of half-time only by express written agreement with the Company. During
the Part-Time Employment Term, Executive’s compensation and other benefits shall
be as provided in Section 3(b)

 

3.    Compensation.

 

(a)    Full-Time Employment Term.

 

(i)    Cash Compensation.    While employed by the Company during the Full-Time
Employment Term (i) Executive shall be paid a base salary equal to the
Executive’s 2003 base salary and in accordance with the Company’s standard
payroll practices, and (ii) Executive’s annual target bonus shall equal to the
target bonus for Executive during 2003.

 

(ii)    Benefits.    While employed by the Company during the Full-Time
Employment Term, Executive shall be eligible to participate in the employee
benefit plans and executive compensation programs maintained by the Company
applicable to other key executives of the Company, including (without
limitation) retirement plans, savings or profit sharing plans, stock option,
incentive or other bonus plans, life, disability, health, accident and other
insurance programs, paid vacations, sabbaticals



--------------------------------------------------------------------------------

and similar plans or programs, subject, in each case, to the generally
applicable terms and conditions of the applicable plan or program in question
and to the determination of any committee administering such plan or program.

 

(b)    Part-Time Employment Term.

 

(i)    Cash Compensation.    While employed by the Company during the Part-Time
Employment Term (i) Executive shall be paid a base salary pro-rated against his
2004 full-time salary, based upon the percentage of full-time employment that
Executive’s working schedule represents, and (ii) Executive’s annual target
bonus shall also be subject to such pro rata treatment. Executive shall also
receive, promptly following the termination of the Part-Time Employment Term,
full payment for all accrued wages, including but not limited to, unused
vacation days to which he is entitled pursuant to the Company policy.

 

(ii)    Benefits.    While employed by the Company during the Part-Time
Employment Term, Executive shall be eligible to participate in the employee
benefit plans and executive compensation programs maintained by the Company
applicable to other key executives of the Company, including (without
limitation) retirement plans, savings or profit sharing plans, stock option,
incentive or other bonus plans, life, disability, health, accident and other
insurance programs, paid vacations, sabbaticals and similar plans or programs,
subject, in each case, to the generally applicable terms and conditions of the
applicable plan or program in question and to the determination of any committee
administering such plan or program.

 

(c)    Stock Options and Common Stock Equivalents.    Subject to the accelerated
vesting provisions of Section 4(b) below, Executive’s common stock equivalents
and options to purchase the Company common stock shall be governed by the
provisions of the applicable common stock equivalent and option agreements by
and between Executive and the Company (the “Equity Compensation Agreements”).
The vesting and exercisability of such common stock equivalents and options
shall continue during the Full-Time Employment Term and the Part-Time Employment
Term, in each case subject to Executive’s continued employment with the Company
through the applicable vesting dates.

 

4.    Termination of Employment.

 

(a)    At-Will Employment.    Executive and the Company understand and
acknowledge that Executive’s employment with the Company constitutes “at-will”
employment. Subject to the provision of any accelerated stock option vesting
required under Section 4(b) hereof, Executive and the Company acknowledge that
this employment relationship may be terminated at any time, with or without good
cause or notice or for any or no cause, at the option of either the Company or
Executive.

 

(b)    Severance Accelerated Vesting.    Subject to Executive executing and not
revoking a release of claims in favor of the Company in substantially the form
attached hereto as Exhibit A, in the event that prior to January 17, 2006 (the
“Severance Period”) (i) Executive resigns for Good Reason or (ii) Executive’s
employment is terminated (A) by the Company other than for (i) “Cause” or (B)
upon Executive’s death or “Disability” (as such terms are defined herein) then
Executive shall receive immediate accelerated vesting of the shares of the
Company’s common stock subject to stock options that would otherwise have vested
had Executive remained employed by the Company through the end of the Severance
Period.

 

(c)    “Cause” Definition.    For the purposes of this Agreement, “Cause” shall
mean (i) Executive is convicted of or pleas nolo contendere or guilty to a
felony involving moral turpitude; (ii) Executive engages in conduct that
constitutes willful gross misconduct, provided that no act or failure to act
shall be considered “willful” under this definition unless Executive acted, or
failed to act, with an absence of good faith and without a reasonable belief
that Executive’s action, or failure to act, was in the best interest of the
Company.

 

(d)    “Good Reason” Definition.    For the purposes of this Agreement, “Good
Reason” means, without Executive’s consent, (i) a material reduction in
Executive’s duties that is inconsistent with the duties set forth in Section
2(a) above or a change in Executive’s reporting relationship such that Executive
no longer reports directly to the Chief Executive Officer; (ii) Executive no
longer being a Section 16 officer of the Company during the Full-Time Employment
Term or Part-Time Employment Term; (iii) any reduction in



--------------------------------------------------------------------------------

Executive’s base annual salary or annual target bonus opportunity (other than in
connection with a general decrease in the salary or target bonuses for all
officers of the Company); (iv) material breach by the Company of any of its
obligations hereunder; (v) a requirement by the Company that Executive relocate
his principal office to a facility more than 50 miles from the Company’s current
headquarters; or (vi) failure of any successor to assume this Agreement;
provided, however that, Executive’s employment shall not be considered
terminated for “Good Reason” above unless written notice stating the basis for
the termination is provided to the Company and the Company is given thirty (30)
days after receipt of such notice to cure the neglect or conduct that is the
basis of such claim.

 

(e)    “Disability Definition.”    For the purposes of this Agreement,
“Disability” shall mean that the Executive has been unable to perform with
reasonable accommodation his duties as an employee of the Company (or any
subsidiary thereof that employs the Executive at such time) as the result of his
incapacity due to physical or mental illness, and such inability, at least 26
weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be unreasonably withheld).

 

5.    Arbitration.

 

(a)    Executive agrees that any dispute or controversy arising out of, relating
to, or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be finally
settled by binding arbitration to be held in Santa Clara County, California
under the Commercial Arbitration Rules, supplemented by the Supplemental
Procedures for Large Complex Disputes, of the American Arbitration Association
as then in effect (the “Rules”). The arbitrator(s) may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator(s)
shall be final, conclusive and binding on the parties to the arbitration, and
judgment may be entered on the decision of the arbitrator(s) in any court having
jurisdiction.

 

(b)    The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to rules of conflicts of law, and the arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.

 

(c)    The Company shall pay the costs and expenses of such arbitration, and
each party shall pay its own counsel fees and expenses.

 

(d)    EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION 5, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO EXECUTIVE’S RELATIONSHIP WITH THE
COMPANY.

 

6.    Indemnification and Insurance.    The standard form of indemnification
agreement for officers and directors that Executive has entered into and any
fiduciary insurance maintained by the Company shall remain in effect to the same
extent that said indemnification or fiduciary insurance remains in effect for
all officers and directors of the Company.

 

7.    General Provisions.

 

(a)    Entire Agreement.    This Agreement, the Equity Compensation Agreements
and the Employment, Confidential Information and Invention Assignment Agreement
previously entered into by and between the represents the entire agreement and
understanding between the parties as to the subject matter hereof, and supersede
all prior or contemporaneous agreements, whether written or oral. No waiver,
alteration, or modification, if any, of the provisions of this Agreement shall
be binding unless in writing and signed by duly authorized representatives of
the parties hereto.



--------------------------------------------------------------------------------

(b)    Successors.

 

(i)    Company Successors.    Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “the Company” shall
include any successor to the Company’s business and/or assets that agrees to
assume the Company’s obligations hereunder or which becomes bound by the terms
of this Agreement by operation of law.

 

(ii)    Executive’s Successors.    The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

(c)    Conflicting Obligations.    Executive represents that he has not entered
into, and will not enter into, any oral or written agreement in conflict
herewith.

 

(d)    Counterparts.    This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

 

(e)    Governing Law; Consent to Personal Jurisdiction.    This Agreement shall
be governed by and construed in accordance with the internal substantive laws,
but not the choice of law rules, of the State of California. Executive hereby
consents to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the parties are participants.

 

(f)    Other Activities.    Nothing herein shall preclude the Executive from (i)
serving on the board of directors of a reasonable number of other corporations
subject to the approval of the Company Board of Directors, which may not be
unreasonably withheld; (ii) serving on the boards of a reasonable number of
trade associations and/or charitable organizations; (iii) engaging in charitable
activities and community affairs, and (iv) managing his personal investments and
affairs.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

RAMBUS INC.

     

DAVID MOORING

/s/    Rambus Inc.

--------------------------------------------------------------------------------

     

/s/    David Mooring

--------------------------------------------------------------------------------

Date: January 14, 2004            

     

Date: January 14, 2004            